Citation Nr: 0724670	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-21 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserves and the National 
Guard.  She has served a period of active duty training from 
July 1996 to August 1996, and active service from February 
1997 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2006, the veteran testified at a personal hearing 
before a Decision Review Officer in Togus, Maine.  A 
transcript of that hearing has been associated with the 
claims file.  In July 2006, the veteran requested a local 
hearing in front of the Board.  The veteran was scheduled for 
a hearing in April 2007; however, she failed to appear for 
that hearing.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a September 
2004 rating decision.  The veteran was notified of this 
decision.  She filed a timely notice of disagreement; a 
statement of the case was issued in July 2005; however, the 
veteran did not timely substantiate her appeal.    

2.  The evidence received since the September 2004 rating 
action raises a reasonable possibility of substantiating the 
claim.

3.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to an 
in-service stressor.  

4.  There is credible, supporting evidence that the claimed 
in-service stressor occurred.


CONCLUSIONS OF LAW

1.  A September 2004 rating action denying the veteran's 
claims for entitlement to service connection for post-
traumatic stress disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2006).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder has been received since the September 2004 
rating action.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  With resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.



New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, service connection for PTSD was denied 
by the RO in a September 2004 rating decision.  The relevant 
evidence of record at that time included service medical 
records, service personnel records, correspondence sent to 
and received by the veteran during her active service, a 
statement by her husband, a PTSD questionnaire, VA treatment 
records, private medical records, Social Security 
Administration records, and the veteran's application for 
benefits.  The veteran was notified of the denial in a 
September 2004 letter, which included her appellate rights.  

After the denial, the veteran filed a timely notice of 
disagreement.  Subsequently, she was given another VA 
examination and military records were received verifying her 
claimed in-service stressor.  In a July 2005, a statement of 
the case, was sent to the veteran.  In August 2005, the 
veteran requested a hearing with the RO, in that request she 
made no argument about her claim.  A VA Form 9 was received 
from the veteran in November 2005, more than two months after 
the statement of the case was issued, and more than one year 
after she was notified of the September 2004 rating decision 
denying her claim.  Thus, the Board finds that the record 
does not contain a timely substantive appeal, to include any 
document that could be liberally construed as a substantive 
appeal.  Therefore, the denial of service connection for PTSD 
is final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 
20.302, 20.1103.    

Since the September 2004 decision, the veteran has submitted 
new evidence, including a private medical opinion stating 
that a sexual harassment incident in service "was a primary 
contributor to the PTSD."  This opinion relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for PTSD.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for PTSD in September 2004 was that the veteran 
had not submitted evidence that PTSD was caused by an 
incident in service.  Therefore, this evidence establishes a 
new fact and cures the defect of the specified basis for the 
denial of service connection, and thus constitutes new and 
material evidence.  See id.  Accordingly, the claim is 
reopened.  As the RO has considered the matter on the merits, 
the Board may proceed to the merits without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Service Connection

The veteran asserts that she has PTSD as a result of sexual 
harassment during her active military service from February 
1997 to November 1997.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the claimed 
stressor was not the result of combat experiences.  If the 
alleged stressor is not combat related, then the claimant's 
lay statement, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the 
record must contain evidence that corroborates the 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also Zarycki, 6 Vet. App. at 98, Doran v. Brown, 6 Vet. 
App. 283, 289-290 (1994).  In this case, a Criminal 
Investigation Department (CID) report dated in May 1997 
confirmed the alleged incidents.  Thus, the stressor has been 
verified.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The relevant period of active duty for this claim is from 
February 1997 to November 1997. 

The Board is aware that at the veteran's enlistment 
examination in January 1995, the examiner noted that the 
veteran had been sexually molested.  Documents presented to 
the examiners at time of enlistment included a June 1992 
psychiatric evaluation wherein the veteran was diagnosed with 
an adjustment disorder with mixed emotional features.  The 
veteran was sent for further consultation after which it was 
noted that "[o]verall, [the veteran] seems to have a rich, 
stable, very emotionally healthy [and] mature character 
structure [with] no signs of [psychiatric] disorder."  She 
was accepted for military service.  A review of the service 
medical records does not include any notations suggesting 
that the veteran pre-service adjustment disorder with mixed 
emotional features was aggravated during service.  In fact, 
there was no psychiatric complaints or treatment noted during 
service.

As to the veteran's claim for service connection, her alleged 
stressor has been verified by military documents.  
Furthermore, the competent medical evidence of record clearly 
establishes that the veteran currently has PTSD.  Therefore, 
the remaining question is whether or not there is a link 
between the veteran's current symptoms and her verified in-
service stressor.  After a careful review of the evidence, 
resolving reasonable doubt in her favor, the Board finds that 
the veteran's current PTSD is linked to her verified in-
service stressor.  

There is much documentation in the record showing that the 
veteran currently has PTSD.  However, the medical 
professionals are not in agreement as to the significance of 
three different traumatic events experienced by the veteran.  
According to a March 2004 VA examination report, and numerous 
other medical reports, the veteran was sexually assaulted as 
a child, she experienced sexual harassment in the military, 
and she was sexually assaulted by her supervisor at a 
construction company after her military service.  The veteran 
first sought treatment for PTSD in 2003.  

A VA treatment report from July 2003 shows a diagnosis of 
PTSD related to childhood and military sexual assaults.  
After a VA examination in January 2005, a VA examiner opined 
that the veteran had PTSD, "related to sexual abuse ... during 
her childhood, and exacerbated by events in the military, 
further exacerbated by sexual assault after the military."  
The examiner stated that she was not able to parcel out how 
much of the veteran's symptoms were related to each event.  
The examiner noted that after service the veteran was able to 
hold a job for at least some months, and that as such, the 
examiner "would attribute more to the PTSD symptoms to early 
childhood and the sexual assault by the boss."  When asked 
to further clarify her opinion, the examiner stated that as 
the veteran reported that she worked successfully after the 
military until she was sexually assaulted by a boss there, 
the veteran's PTSD was not permanently worsened due to the 
incident in service.  Medical records from April to July 2006 
from a private mental health clinic show a diagnosis of 
chronic PTSD with early onset.  

In August 2006, a private clinical and forensic psychologist 
examined the veteran and reviewed her records, including the 
report from the January 2005 VA examiner.  He noted that 
while it was possible that the veteran had PTSD before she 
went to the military, there was no question based on the 
record he reviewed that she underwent significant and 
documented trauma while on active duty in Bosnia.  He gave 
the following professional opinion: 

[It] is as likely as not, given her self-professed 
history and purported recovery with treatment to 
the problems associated with the ... sex abuse before 
she entered the military, that the Bosnia event was 
a primary contributor to the PTSD that she now 
experiences. 

It is possible that her work-related sexual 
harassment had an additional impact on her 
psychological state: nevertheless a primary core of 
her PTSD likely results from the sexually traumatic 
experiences she had while on active duty in Bosnia.     

The veteran's reported history is supported by the competent 
evidence of record.  In fact, after a consultation before her 
first period of active duty, a physician reported that at 
that time (January 1995) she had no psychiatric disorder.  He 
also noted that "she has benefitted considerably from the 
counseling she has received."  

Various medical professionals have opined as to what effect 
three major traumatic events have had on the veteran's 
current psychological condition.  The results have varied and 
no consensus has been reached.  Given the number of medical 
opinions already of record, and the fact that many of them 
are quite detailed, the Board believes that further 
psychological testing would result in more of the same - 
well-reasoned opinions coming to opposite conclusions.  The 
VA examiner from January 2005 and the private physician from 
August 2006 both gave detailed opinions supported by the 
evidence of record, and both reportedly administered several 
psychological tests; however, they came to different results.  
Given the above, the Board finds that the evidence is in 
equipoise and as such, reasonable doubt is resolved in favor 
of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.     


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for PTSD is 
granted.  

Entitlement to service connection for post-traumatic stress 
disorder is granted.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


